DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 13 April 2021 is acknowledged.  Claims 13-27 are hereby withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Korean Patent Specification No. KR 163786 B1.


The instant claim is anticipated by and/or rendered obvious over the reference.  While the reference does not recite the same method to produce the material it is believed that the resulting product is the same.  As stated in MPEP 2113 [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). Accordingly, since the resulting product .

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis.
The reference teaches, in Section 3 of the document, the formation of a concrete comprising cement (Portland) and fine aggregate (sand) and bio-char wherein the dry ingredients are mixed together and then water is added (Section 3.2).
The instant claims are met by the reference.
As for claim 1, the reference teaches the recited method.
As for claim 2, the composition was cast and moisture cured for 28 days and then air cured.  This meets the hardening step.
As for claim 3, the reference teaches cement.
As for claim 4, the reference teaches sand.
As for claim 5, the reference teaches water.
As for claim 7, section 2 recites that the bio-char is produced using pyrolysis of biomass at a temperature in the range of 300 and 800 OC and the claimed ranges falls within that of the reference.
As for claim 8, section 2 recites that the bio-char is produced using pyrolysis of biomass at a temperature in the range of 300 and 800 OC and the claimed temperature falls within that of the reference.
OC and the claimed temperature falls within that of the reference.
As for claim 10, the amount falls within the claimed range (see for example Mixes 2-5 in Table 3).
As for claim 11, the reference teaches a concrete material.
As for claim 12, the reference teaches a concrete material.

Claims 1, 3-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 104926241 A.
The reference teaches, in example 1, a mortar prepared by dry mixing white cement, bamboo charcoal, 55 mesh sand, 100 mesh sand, dispersible polymer powder, cellulose ether, thixotropic lubricant and pigment to obtain a dry powder and then water is added.
The instant claims are met by the reference.
As for claim 1, the reference teaches the claimed components and method.  The charcoal meets the biochar material.
As for claim 3, the reference teaches cement.
As for claim 4, the reference teaches sand.
As for claim 5, the reference teaches water.
As for claim 10, the amount of biochar (i.e. charcoal) falls within the claimed range.
As for claim 11, the reference teaches the formation of a mortar which would meet the construction material.
.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 163786 B1.
The reference teaches, in the abstract, a concrete composition which comprises 100 pts. wt. water, 50-100 pts. wt. cement, 500-1000 pts. wt. aggregates, 0.5-2 pts. wt. concrete waterproofing agent, 1-3 pts. wt. mixture of aluminum hydroxide and ammonium salt of dinonylnaphthalene sulfonic acid and 1-3 pts. wt. biochar.
The instant claim is met by the reference.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis.
The reference was discussed previously, above.  Further the reference teaches that the bio-char is produced using pyrolysis of biomass at a temperature in the range of 300 and 800 OC.
The instant claim is obvious over the reference.
As for claim 6, the reference teaches a temperature range that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05.
.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 163786 B1.
The reference was discussed previously, above.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches the recited components but fails to teach that the water is added to the materials separately.  While the process of the reference is different it is believed that the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 2, it is known in the art that after the addition of water to a concrete mixture it would harden.
As for claim 3, the reference teaches cement.
As for claim 4, the reference teaches the addition of an aggregate and accordingly it would have been obvious to utilize any type of aggregate used in concrete compositions without producing any unexpected results.
As for claim 5, the reference teaches water.
As for claim 10, the reference teaches an amount of biochar that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104926241 A.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 2, it is known in the art to allow a cementitious material such as a mortar to harden after addition of water.
Accordingly, based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
June 23, 2021